      Case 1:19-mj-00429-JFA Document 3 Filed 10/01/19 Page 1 of 1 PageID# 3
AO 470 (8/85) Order of Temporary Detention




                           UNITED STATES DISTRICT COURT
                                                                                                                    P           1      I         I-;

                                           EASTERN DISTRICT OF VIRGINIA




UNITED STATES OF AMERICA



                      V.                                                       ORDER OF TEMPORARY DETENTFON
                                                                               PENDING HEAlilNG PURSUANT TO
                                                                               BAIL REFOIUVI ACT




                                                                              case«,_VA5VW^C1
           Upon motion of the United States Government, it is hereby ORDERED that

a detention hearing is set for_                                                                 at                                   before

the Honorable John F. Anderson. United States Magistrate Judge in Courtroom^
                                             Name orjiiciicial Ofiiccr


located at 401 Courthouse Square. Alexandria. Virginia. Pending this hearing, the
                                             Location of Judicial Officer


defendant shall be held in custody by the United States Marshal

(                                                                                          )and produced for the hearing.
                       Olher Custodial OlTicial




                                                                                                                        /s/


 D...,            CrA                                                                             United Slates Magistrate Judge

 nfnot held immediately upon defendanl's lirst appearance, tlie hearing may be continued for up to three days upon motion of the Government.
 or up to five davs upon motion of the defendant. 18 U.S.C. § .J142(0(2).
            A hearin- is rei|uired whenever the conditions set forth in 18 U.S.C § .1142(1) arc present. Subsection (I)sets lorlh the ground.s that
 mav be asserted onTv by the attorney for the Government; subsection (2) slates that a hearing is mandated upon the motion of the altomcy lor the
 Government or upon the judicial ofnccr's own motion ifthcre is a serious risk Ihiil the defendant(a) will lice or(b) will obstruct or attempt to
 obstruct justice, or ibrealeii. injure, or intimidate, or attempt to llireaicn. injure, or intimidate a prospective witness or juror.
